Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
A control device for a hybrid vehicle including an engine with a supercharger and a rotary machine and using power which is output from the engine and the rotary machine as drive power for travel, the control device comprising: 
a torque assist control unit configured to cause the rotary machine to output a required assist torque for compensating for an output shortage of the engine due to a supercharging response delay in the supercharger when a travel mode is switched from a first travel mode in which the engine is not used as a drive power source for travel to a second travel mode in which at least the engine is used as a drive power source for travel in response to an acceleration request from a driver; 
however the prior art of record fails to show or adequately teach
a state determining unit configured to determine whether an assist torque which is able to be output from the rotary machine is sufficient for the required assist torque; and 
a rotation speed increasing unit configured to increase a rotation speed of the engine to a predetermined target rotation speed before the first travel mode is switched to the second travel mode when the state determining unit determines that the assist torque which is able to be output from the rotary machine is not sufficient for the required assist torque during travel in the first travel mode..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747